Citation Nr: 1410244	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  12-13 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and P.E. 

ATTORNEY FOR THE BOARD

M. C. Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In August 2011, the Veteran asserted that his mental condition was more severe than it was when he was last examined by VA in December 2010.  As there is a needed to verify the current severity of the disorder, a reexamination is warranted.

In May 2012 and in August 2012 at a hearing with the Veteran stated that he lost his job due to symptoms of PTSD.

Whereas here the record reasonably raises a TDIU claim is not a separate claim, but part of the claim for increase.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the RO has not adjudicated the TDIU claim, further development is needed. 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination by a VA examiner who had not previously examined the Veteran, to determine the current level occupational and social impairment due to PTSD.



The Veteran's claim file must be made available to the VA examiner.

2.  Ensure compliance with the VCAA's duty to notify and to assist on the TDIU claim. 

3.  After the above development adjudicate the claim for increase and the TDIU claim.  If any benefit is denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

